PER CURIAM.
AFFIRMED. We find competent substantial evidence in the record to support the trial court’s decision to submit the question of permanent injury to the jury and to sustain the jury's decision, as well as the trial court’s subsequent refusal to grant a new trial. In particular, we agree with appellee that the testimony of its examining physician was sufficient to create an issue of fact as to permanent injury. In addition, the jury had before it other evidence which could have, depending upon the jury’s evaluation thereof, supported the verdict of the jury and the decisions of the trial court.
ANSTEAD, DELL and POLEN, JJ., concur.